Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the amendment filed on 8/4/2022.  As directed by the amendment, claims 1 and 9 have been amended, claims 2-6 have been canceled, and no claims have been added.  Thus, claims 1 and 7-20 are pending in the application and are in condition for allowance per the reasons for allowance outlined below.
REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement for the reasons for allowance: the prior art of record by itself or in combination does not disclose all of the structural and functional limitations as recited in the claims.  The closest prior art of record is Rich et al (5,060,643).
	While Rich discloses an inhalation-synchronized fluid dispenser device comprising an actuator element that is movable and/or deformable between a non-actuation position in which a metering valve cannot be actuated, and an actuation position in which said metering valve can be actuated; an inhalation-controlled trigger system including an inhalation-sensitive member that is deformable and/or movable under the effect of inhaling, said inhalation-sensitive member, when it is deformed and/or moved, moving and/or deforming said actuator element from its non-actuation position towards its actuation position, Rich does not disclose the following claimed features:
	(1) “wherein an actuator member is assembled on the reservoir on the end that is axially remote from said metering valve, said actuator member comprising a hollow sleeve that is axially movable relative to said reservoir between a rest position and a primed position, a spring arranged between a bottom of the reservoir and a closed top edge of said hollow sleeve, such that when the user presses manually on said actuator member so as to move the actuator member towards the primed position, said spring is compressed, so as to transmit an axial force to said reservoir’ (claim 1, In. 17-23) in combination with the remaining claim limitations;
	(2) “wherein said body includes an opening that connects the mouthpiece to the inside of the body, said opening being closed at the start of inhaling by a check valve, such that the inhalation flow due to inhaling initially passes mainly to the trigger system” (claim 8, In. 16-19) in combination with the remaining claim limitations;
	(3) “wherein said actuator is a blocking element…wherein said blocking element comprises an axial extension having a bottom end that is fastened radially and axially relative to said body, and a top end that co-operates with said reservoir in the non-actuation position” (claim 10, In. 18-20) in combination with the remaining claim limitations; or
(4) “wherein said actuator element is a locking element that, in its non-actuation position, enables said valve member of the metering valve to move axially in the body together with said reservoir, preventing said metering valve from being actuated when said reservoir is moved axially in the body without inhaling” (In. 15-19) in combination with the remaining claim limitations.
Therefore, the claims and application are in condition for allowance.
Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571) 272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached at (571) 272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785